Citation Nr: 1522841	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  12-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for low testosterone with erectile dysfunction.  

4.  Entitlement to service connection for vitamin D deficiency with osteopenia.

5.  Entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine (claimed as chronic myofascial disease).

6.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the cervical spine (claimed as multi-level stenosis, cervical spondylosis, loss of cervical lordosis, and myofascial disease).  

7.  Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.  

8.  Entitlement to an initial rating higher than 10 percent for melasma and residuals of a chemical peel burn with dyschromia.  

9.  Entitlement to an initial rating higher than 10 percent for hypertension.

10.  Entitlement to an initial compensable rating for hemorrhoids with anal fissure.  

11.  Entitlement to an initial compensable rating for traumatic brain injury.  

12.  Entitlement to an initial compensable rating for allergic rhinitis.  

13.  Entitlement to an initial compensable rating for temporomandibular joint dysfunction. 

14.  Entitlement to an initial rating higher than 20 percent for arthroscopic repair of left shoulder.

15.  Entitlement to an initial rating higher than 20 percent for cervical neuropathy, ulnar neuropathy, and carpal tunnel syndrome of the left upper extremity.

16.  Entitlement to an initial rating higher than 10 percent for cervical radiculopathy, ulnar neuropathy and carpal tunnel syndrome of the right upper extremity

17.  Entitlement to an initial rating higher than 10 percent for chronic urticaria.

18.  Entitlement to an initial compensable rating for left long thoracic nerve injury.

19.  Entitlement to an initial compensable rating for umbilical hernia.

20.  Entitlement to an initial compensable rating for atopic dermatitis with keratoses.

21.  Entitlement to a rating higher than 10 percent for coronary artery disease with renal insufficiency.

22.  Whether basic eligibility exists for educational assistance pursuant to Chapter 35, Title 38, United States Code.

23.  Entitlement to service connection for astigmatism.

24.  Entitlement to service connection for right fourth cranial nerve palsy.

25.  Entitlement to service connection for pityriasis rosacea.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire.  

In December 2014, the Board remanded the case for further development.

The issues of entitlement to a higher rating for degenerative disc disease of the lumbar spine, degenerative disc disease of the cervical spine, hearing loss, melasma and residuals of a chemical peel burn with dyschromia, hypertension, hemorrhoids with anal fissure, traumatic brain injury, allergic rhinitis, temporomandibular joint dysfunction arthroscopic repair of left shoulder, cervical neuropathy, ulnar neuropathy, and carpal tunnel syndrome of the left upper extremity, cervical radiculopathy, ulnar neuropathy and carpal tunnel syndrome of the right upper extremity, chronic urticaria, left long thoracic nerve injury, umbilical hernia, atopic dermatitis with keratoses, coronary artery disease with renal insufficiency; entitlement to service connection for sleep apnea, vitamin D deficiency with osteopenia astigmatism, right fourth cranial nerve palsy and pityriasis rosacea; and entitlement to basic eligibility for educational assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.

2.  Low testosterone with erectile dysfunction had its onset in service.


CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.119 (2014).

2.  The criteria for service connection for low testosterone with erectile dysfunction have been met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Hyperlipidemia

Concerning the hyperlipidemia claim, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.

Low testosterone with erectile dysfunction

In this case, the Veteran was diagnosed as having hypotestosteronism, testicular hypogonadism and impotence during private treatment.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records show that the Veteran complained of having intermittent impotence in September 2001.  

Following service in April 2009, lab testing showed evidence of decreased free and total testosterone.  The Veteran complained of having decreased libido.

During the July 2009 VA examination, the examiner noted that the Veteran's erectile dysfunction began in 2006 and he was using AndroGel for his diagnosed low testosterone, which did not improve his condition.  The Veteran complained of having difficulty maintaining an erection and was not able to achieve penetration with intercourse for the past two years.  

In light of the Veteran's credible lay statements, the private medical evidence showing low testosterone and low libido approximately 5 months following separation from service, and the service treatment records showing complaints of impotence, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's low testosterone with erectile dysfunction.



ORDER

Service connection for hyperlipidemia is denied. 

Service connection for low testosterone with erectile dysfunction is granted.


REMAND

Regarding the claims for a higher rating for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine, the Veteran was afforded a VA examination in March 2015 in connection with these claims; however, there was no subsequent supplemental statement of the case that considered this evidence.  Thus, a remand is required so that the appeal can be readjudicated by the AOJ.  38 C.F.R. §§ 19.31, 19.37 (2014). 

The Veteran claims that his diagnosed sleep apnea and vitamin D deficiency with osteopenia should be service-connected.  The Veteran was afforded a VA examination in July 2009 in connection with these claims, but no medical opinion regarding whether these disabilities are related to service was provided.  In order to properly adjudicate this appeal a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

The Veteran claims that his service-connected hearing loss, melasma and residuals of a chemical peel burn with dyschromia, hypertension, hemorrhoids with anal fissure, traumatic brain injury, allergic rhinitis and temporomandibular joint dysfunction should be granted higher disability ratings.  The most recent VA examination for these disabilities was in July 2009.  As almost six years have passed since the last VA examinations, the Board finds it likely that these disabilities may have evolved since the last examination and that current examinations are needed to accurately assess the severity of the Veteran's service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In light of the remand, more recent VA and private treatment records should be obtained as the most recent medical records contained in the claims file are VA treatment records dated February 2010.

In February 2010, the RO granted service connection for arthroscopic repair of left shoulder, cervical neuropathy, ulnar neuropathy, and carpal tunnel syndrome of the left upper extremity, cervical radiculopathy, ulnar neuropathy and carpal tunnel syndrome of the right upper extremity, chronic urticaria, left long thoracic nerve injury, umbilical hernia and atopic dermatitis with keratoses; denied a higher rating for coronary artery disease with renal insufficiency; denied basic eligibility for educational assistance under Chapter 35; and denied service connection for service connection for astigmatism, right fourth cranial nerve palsy and pityriasis rosacea.  Subsequently in October 2010, the Veteran submitted a timely notice of disagreement (NOD).  The RO has not issued a statement of the case (SOC) on these issues.  Where a notice of disagreement has been filed with regard to an issue and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities.  After securing the necessary release, obtain these records, including any outstanding VA treatment records since February 2010.  If these records are not available, a negative reply is required.

2.  Following the above development, afford the Veteran an examination by an appropriate VA examiner to determine the etiology of his sleep apnea and vitamin D deficiency with osteopenia.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that sleep apnea and vitamin D deficiency with osteopenia are related to active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran.  Consideration should be given to the Veteran's lay statements and the fact that both sleep apnea and vitamin D deficiency with osteopenia were diagnosed within the first year following separation.

The examination report must include a complete rationale for all opinions expressed.  

3.  Following the above development, afford the Veteran VA examinations to assess the current severity of the Veteran's service-connected hearing loss, melasma and residuals of a chemical peel burn with dyschromia, hypertension, hemorrhoids with anal fissure, traumatic brain injury, allergic rhinitis and temporomandibular joint dysfunction.  

The Veteran's file must be made available to the examiners for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiners should also address the impact of each disability on the Veteran's daily life and occupational functioning.  

4.  After the above development, and any additional development required, has been completed, readjudicate the claims remaining on appeal, including the issue of entitlement to higher disability ratings for degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine.  If any of the benefits sought remain denied, issue a supplemental statement of the case (with consideration of the additional evidence not yet considered by the AOJ) and return the case to the Board.  

5.  Issue the Veteran a SOC with respect to his claims for a higher rating for arthroscopic repair of left shoulder, cervical neuropathy, ulnar neuropathy, and carpal tunnel syndrome of the left upper extremity, cervical radiculopathy, ulnar neuropathy and carpal tunnel syndrome of the right upper extremity, chronic urticaria, left long thoracic nerve injury, umbilical hernia, atopic dermatitis with keratoses, coronary artery disease with renal insufficiency; basic eligibility for educational assistance under Chapter 35; and service connection for service connection for astigmatism, right fourth cranial nerve palsy and pityriasis rosacea.  Inform the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.  Return these matters to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


